Name: 2013/214/EU: Commission Implementing Decision of 2Ã May 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 2436)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  economic geography;  European Union law
 Date Published: 2013-05-04

 4.5.2013 EN Official Journal of the European Union L 123/11 COMMISSION IMPLEMENTING DECISION of 2 May 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 2436) (Only the Czech, Dutch, English, French, German, Greek, Hungarian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian and Spanish texts are authentic) (2013/214/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Articles 30 and 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulations (EC) No 1258/1999 and (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the European Courts in cases pending on 1 February 2013 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 2 May 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM: 6701 BE Financial audit - Overshooting 2011 Exceeding of ceilings ONE-OFF EUR  595 061,63 0,00  595 061,63 TOTAL BE EUR  595 061,63 0,00  595 061,63 CZ Financial audit - Overshooting 2010 exceeding of financial ceilings ONE-OFF EUR 26 676,47 0,00 26 676,47 TOTAL CZ EUR 26 676,47 0,00 26 676,47 DE Clearance of accounts - Financial Clearance 2009 Material error found in the EAGF debtor population ONE-OFF EUR 63 112,38 0,00 63 112,38 TOTAL DE EUR 63 112,38 0,00 63 112,38 ES Other Direct Aid - Bovines 2008 Insufficient rate of on-the-spot checks during the retention period for suckler cow premium FLAT RATE 2,00 % EUR  167 971,02 0,00  167 971,02 ES Other Direct Aid - Ewe and Goats 2008 Minimum rate of on-the-spot checks to be performed throughout the retention period not achieved FLAT RATE 2,00 % EUR 11 498,80 0,00 11 498,80 ES Other Direct Aid - Ewe and Goats 2009 Minimum rate of on-the-spot checks to be performed throughout the retention period not achieved FLAT RATE 2,00 % EUR 68,10 0,00 68,10 ES Other Direct Aid - Bovines 2009 Insufficient rate of on-the-spot checks during the retention period for suckler cow premium FLAT RATE 2,00 % EUR  807,40 0,00  807,40 ES Other Direct Aid - Article 69 of Regulation (EC) No 1782/2003 - only Ovines and Bovines 2009 Incorrect application of sanctions for Art. 69 payments for suckler cows ONE-OFF EUR 14 942,25 0,00 14 942,25 ES Other Direct Aid - Bovines 2010 Insufficient rate of on-the-spot checks during the retention period for suckler cow premium FLAT RATE 2,00 % EUR  349,10 0,00  349,10 ES Cross Compliance 2007 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR  278 566,12 15,91  278 550,21 ES Cross Compliance 2007 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR 10,62 0,00 10,62 ES Cross Compliance 2008 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR 69,80 0,01 69,79 ES Cross Compliance 2008 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR  455 159,79 16,40  455 143,39 ES Cross Compliance 2008 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR 7,84 0,00 7,84 ES Cross Compliance 2008 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 46,11 0,00 46,11 ES Cross Compliance 2009 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR  193 420,77 64,19  193 356,58 ES Cross Compliance 2009 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 21,10 0,00 21,10 ES Cross Compliance 2009 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR  315,09 0,00  315,09 ES Cross Compliance 2009 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 1 230,99 0,00 1 230,99 ES Cross Compliance 2009 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 15,27 0,00 15,27 ES Cross Compliance 2009 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2006 FLAT RATE 5,00 % EUR 11,26 0,00 11,26 ES Cross Compliance 2009 Systematic use of 1 % sanction, CY 2008 ONE-OFF EUR 32 093,42 0,00 32 093,42 ES Cross Compliance 2010 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 9,74 0,00 9,74 ES Cross Compliance 2010 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 8,14 0,00 8,14 ES Cross Compliance 2010 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 32,98 0,00 32,98 ES Cross Compliance 2011 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 53,05 0,00 53,05 TOTAL ES EUR 1 156 328,48 96,49 1 156 231,99 GB Meat Premiums - Bovines 2004 identification of animals by management tags only; absence of reaction in terms of increase of numbers of on-the-spot checks; frequent announcement of on-the-spot checks more than 48h in advance FLAT RATE 5,00 % GBP 3 740 792,02 0,00 3 740 792,02 GB Meat Premiums - Bovines 2004 inadequate application of the concept of "obvious error" ONE-OFF GBP  574 250,30 0,00  574 250,30 GB Meat Premiums - Bovines 2005 identification of animals by management tags only; absence of reaction in terms of increase of numbers of on-the-spot checks; frequent announcement of on-the-spot checks more than 48h in advance FLAT RATE 5,00 % GBP 4 114 103,86 0,00 4 114 103,86 GB Meat Premiums - Bovines 2005 inadequate application of the concept of "obvious error" ONE-OFF GBP  432 462,11 0,00  432 462,11 GB Meat Premiums - Bovines 2006 identification of animals by management tags only; absence of reaction in terms of increase of numbers of on-the-spot checks; frequent announcement of on-the-spot checks more than 48h in advance FLAT RATE 5,00 % GBP 18 601,72 0,00 18 601,72 GB Meat Premiums - Bovines 2006 inadequate application of the concept of "obvious error" ONE-OFF GBP 1 660,87 0,00 1 660,87 GB Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 0,00  277 450,62 277 450,62 GB Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 47 756,85 47 756,85 0,00 GB Financial audit - Overshooting 2011 exceeding of ceiling ONE-OFF EUR 3 590,98 3 590,98 0,00 GB Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR  270 356,10  270 356,10 0,00 TOTAL GB GBP 8 881 870,88 0,00 8 881 870,88 TOTAL GB EUR  321 703,93  599 154,55 277 450,62 GR Other Direct Aid - Processed dried grape products (other measures) 2008 Non-compliant reduction of the minimum yield for the dried grapes ONE-OFF EUR 83 614 255,41 0,00 83 614 255,41 GR Other Direct Aid - Processed dried grape products (other measures) 2009 Non-compliant reduction of the minimum yield for the dried grapes ONE-OFF EUR 885,19 0,00 885,19 GR Other Direct Aid - Bovines 2005 weaknesses in on the spot checks, delays in I&R database updates (claim year 2004) FLAT RATE 5,00 % EUR 4 768 967,30 71 456,42 4 697 510,88 GR Other Direct Aid - Bovines 2006 weaknesses in on the spot checks, delays in I&R database updates (claim year 2004) FLAT RATE 5,00 % EUR 68,56 0,00 68,56 GR Other Direct Aid - Bovines 2006 weaknesses in on the spot checks, delays in I&R database updates (claim year 2005) FLAT RATE 5,00 % EUR 4 726 636,37  431 325,20 4 295 311,17 GR Other Direct Aid - Bovines 2007 weaknesses in on the spot checks, delays in I&R database updates (claim year 2004) FLAT RATE 5,00 % EUR 2,53 0,00 2,53 GR Other Direct Aid - Bovines 2008 weaknesses in on the spot checks, delays in I&R database updates (claim year 2004) FLAT RATE 5,00 % EUR 129 970,98 0,00 129 970,98 GR Other Direct Aid - Bovines 2008 weaknesses in on the spot checks, delays in I&R database updates (claim year 2005) FLAT RATE 5,00 % EUR 28 893,72  586,21 28 307,51 GR Other Direct Aid - Bovines 2009 weaknesses in on the spot checks, delays in I&R database updates (claim year 2005) FLAT RATE 5,00 % EUR 8 325,21 0,00 8 325,21 GR Other Direct Aid - Ewe and Goats 2006 Flock registers and on-the-spot checks weaknesses (claim year 2005) FLAT RATE 10,00 % EUR 23 930 463,40 71 791,38 23 858 672,02 GR Other Direct Aid - Ewe and Goats 2006 Payments to claimants with less than 10 quota rights (claim year 2005) ONE-OFF EUR 12 269,39 1 226,94 11 042,45 GR Other Direct Aid - Ewe and Goats 2007 Flock registers and on-the-spot checks weaknesses (claim year 2005) FLAT RATE 10,00 % EUR 9 671,15 29,01 9 642,14 GR Other Direct Aid - Ewe and Goats 2008 Flock registers and on-the-spot checks weaknesses (claim year 2005) FLAT RATE 10,00 % EUR 1 753,01 0,00 1 753,01 GR Other Direct Aid - Ewe and Goats 2009 Flock registers and on-the-spot checks weaknesses (claim year 2005) FLAT RATE 10,00 % EUR 2 110,56 0,00 2 110,56 TOTAL GR EUR  116 972 560,44  576 415,16  116 396 145,28 HU Financial audit - Overshooting 2011 exceeding of ceilings ONE-OFF EUR  575,13  575,13 0,00 TOTAL HU EUR  575,13  575,13 0,00 IE Cross Compliance 2007 Two GAEC missing, Arable land, CY 2006 FLAT RATE 2,00 % EUR  345 152,32 0,00  345 152,32 IE Cross Compliance 2007 Cases of non compliance not leading to sanctions, CY 2006 ONE-OFF EUR  167 997,40 0,00  167 997,40 IE Cross Compliance 2008 Two GAEC missing, Arable land, CY 2007 FLAT RATE 2,00 % EUR  588 528,41 0,00  588 528,41 IE Cross Compliance 2008 Cases of non compliance not leading to sanctions, CY 2007 ONE-OFF EUR  139 818,63 0,00  139 818,63 IE Cross Compliance 2009 Two GAEC missing, Arable land, CY 2008 FLAT RATE 2,00 % EUR  657 665,13 0,00  657 665,13 TOTAL IE EUR 1 899 161,89 0,00 1 899 161,89 MT Entitlements 2008 Weaknesses in the establishment of the payment entitlements ONE-OFF EUR 55 495,24  277,48 55 217,76 MT Entitlements 2009 Weaknesses in the establishment of the payment entitlements ONE-OFF EUR 28 426,43  142,14 28 284,29 MT Entitlements 2010 Weaknesses in the establishment of the payment entitlements ONE-OFF EUR 7 763,34 38,82 7 724,52 TOTAL MT EUR 91 685,01  458,44 91 226,57 PL Clearance of accounts - Financial Clearance 2010 unaccounted recoveries ONE-OFF PLN 4 462,70 0,00 4 462,70 PL Clearance of accounts - Financial Clearance 2010 unaccounted recoveries ONE-OFF PLN 90 495,14 0,00 90 495,14 TOTAL PL PLN 94 957,84 0,00 94 957,84 PT Export refunds - other 2006 weaknesses in the selection of the export declarations for the physical checks ONE-OFF EUR 3 156,84 0,00 3 156,84 PT Export refunds - other 2007 weaknesses in the selection of the export declarations for the physical checks ONE-OFF EUR 17 242,40 0,00 17 242,40 PT Export refunds - other 2008 weaknesses in the selection of the export declarations for the physical checks ONE-OFF EUR 10 585,11 0,00 10 585,11 TOTAL PT EUR 30 984,35 0,00 30 984,35 SI Clearance of accounts - Financial Clearance 2008 Correction of the incorrect allocation of the financial correction to EAFRD in Decision 2012/336/EU ONE-OFF EUR 6 010,62 0,00 6 010,62 TOTAL SI EUR 6 010,62 0,00 6 010,62 6701 TOTAL GBP 8 881 870,88 0,00 8 881 870,88 6701 TOTAL PLN 94 957,84 0,00 94 957,84 6701 TOTAL EUR  121 163 860,33 1 176 699,77  119 987 160,56 BUDGET ITEM: 05 07 01 07 GR reimbursement following the judgement issued in case T-158/09 ONE-OFF EUR 820 821,99 0,00 820 821,99 TOTAL GR EUR 820 821,99 0,00 820 821,99 05 07 01 07 TOTAL EUR 820 821,99 0,00 820 821,99 BUDGET ITEM: 6500 PL Clearance of accounts - Financial Clearance 2010 unaccounted recoveries for TRDI ONE-OFF EUR  464 767,83 0,00  464 767,83 PL Rural Development - Transitional Instrument 2007 Deficiencies in the check of the initial application and in the approval of the business plan FLAT RATE 10,00 % EUR 2 624 539,65 0,00 2 624 539,65 PL Rural Development - Transitional Instrument 2007 Deficiencies in the check of the initial application and in the approval of the business plan EXTRAPOLATED EUR 3 243 813,05 0,00 3 243 813,05 PL Rural Development - Transitional Instrument 2008 Deficiencies in the check of the initial application and in the approval of the business plan FLAT RATE 10,00 % EUR 1 153 939,94 0,00 1 153 939,94 PL Rural Development - Transitional Instrument 2008 Deficiencies in the check of the initial application and in the approval of the business plan EXTRAPOLATED EUR 1 426 217,90 0,00 1 426 217,90 PL Rural Development - Transitional Instrument 2009 Deficiencies in the check of the initial application and in the approval of the business plan FLAT RATE 10,00 % EUR 69 646,57 0,00 69 646,57 PL Rural Development - Transitional Instrument 2009 Deficiencies in the check of the initial application and in the approval of the business plan EXTRAPOLATED EUR 86 080,03 0,00 86 080,03 TOTAL PL EUR 8 757 551,77 0,00 8 757 551,77 6500 TOTAL EUR 8 757 551,77 0,00 8 757 551,77 BUDGET ITEM: 6711 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Lack of 100 % verification of the parcels for Agri-environment measure FLAT RATE 2,00 % EUR 1 953,69 0,00 1 953,69 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Lack of 100 % verification of the parcels for Agri-environment measure FLAT RATE 2,00 % EUR  338 482,03 0,00  338 482,03 DE Clearance of accounts - Financial Clearance 2009 Most Likely Error correction for the EAFRD Non-IACS population ONE-OFF EUR  171 305,80 0,00  171 305,80 DE Clearance of accounts - Financial Clearance 2009 Most Likely Error correction for the EAFRD Non-IACS population and Annex III correction ONE-OFF EUR  700 856,93 0,00  700 856,93 TOTAL DE EUR 1 212 598,45 0,00 1 212 598,45 ES Cross Compliance 2007 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 0,58 0,00 0,58 ES Cross Compliance 2008 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 20 558,89 0,00 20 558,89 ES Cross Compliance 2009 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 8 501,05 0,00 8 501,05 ES Cross Compliance 2009 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR  551,07 0,00  551,07 ES Cross Compliance 2010 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 83,31 0,00 83,31 ES Cross Compliance 2010 Non compliant sanctioning system, partial coverage of 2 SMR, 1 GAEC missing, CY 2007 FLAT RATE 5,00 % EUR 58,17 0,00 58,17 ES Cross Compliance 2011 Partial application of intentionality, partial coverage of 1 SMR, 1 GAEC missing, CY 2008 FLAT RATE 2,00 % EUR 88,59 0,00 88,59 TOTAL ES EUR 29 841,66 0,00 29 841,66 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 deficiencies in the scope of the on-the-spot checks, controllability and risk analysis FLAT RATE 5,00 % EUR 1 928,36 1 928,36 0,00 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in the scope of the on-the-spot checks, controllability and risk analysis FLAT RATE 5,00 % EUR  820 649,49  819 434,95 1 214,54 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 deficiencies in the scope of the on-the-spot checks, controllability and risk analysis FLAT RATE 5,00 % EUR 1 107 312,97 1 107 270,18 42,79 TOTAL GB EUR 1 929 890,82 1 928 633,49 1 257,33 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses on the on-the-spot controls FLAT RATE 2,00 % EUR  959 020,82 0,00  959 020,82 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses on the on-the-spot controls FLAT RATE 5,00 % EUR 2 369 009,27 0,00 2 369 009,27 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses on the on-the-spot controls FLAT RATE 2,00 % EUR  992 833,01 0,00  992 833,01 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses on the on-the-spot controls FLAT RATE 5,00 % EUR 1 854 231,39 0,00 1 854 231,39 TOTAL GR EUR 6 175 094,49 0,00 6 175 094,49 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness in the on-the-spot controls: checks of commitments and use of fertilisers FLAT RATE 5,00 % EUR  192 017,09 0,00  192 017,09 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness in the on-the-spot control of an eligibility criterion FLAT RATE 5,00 % EUR 82 671,20 0,00 82 671,20 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness in the on-the-spot controls: number of parcels checked FLAT RATE 2,00 % EUR 78 104,23 0,00 78 104,23 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness in the on-the-spot control of an eligibility criterion FLAT RATE 5,00 % EUR 77 995,30 0,00 77 995,30 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness in the on-the-spot controls: checks of commitments and use of fertilisers FLAT RATE 5,00 % EUR 1 388 259,62 0,00 1 388 259,62 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness in the on-the-spot controls: number of parcels checked FLAT RATE 2,00 % EUR  156 283,74 0,00  156 283,74 LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weakness in the on-the-spot controls: checks of commitments and use of fertilisers FLAT RATE 5,00 % EUR 1 473 178,82 0,00 1 473 178,82 TOTAL LT EUR 3 448 510,00 0,00 3 448 510,00 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Deficiencies in the check of the initial application and in the approval of the business plan FLAT RATE 10,00 % EUR 12 142 330,51 0,00 12 142 330,51 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Deficiencies in the check of the initial application and in the approval of the business plan EXTRAPOLATED EUR 15 007 374,79 0,00 15 007 374,79 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Deficiencies in the check of the initial application and in the approval of the business plan FLAT RATE 10,00 % EUR 9 619 133,12 0,00 9 619 133,12 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Deficiencies in the check of the initial application and in the approval of the business plan EXTRAPOLATED EUR 11 888 816,22 0,00 11 888 816,22 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Deficiencies in the check of the initial application and in the approval of the business plan FLAT RATE 10,00 % EUR 10 265 369,46 0,00 10 265 369,46 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Deficiencies in the check of the initial application and in the approval of the business plan EXTRAPOLATED EUR 12 687 535,29 0,00 12 687 535,29 PL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Lack of verification of 100 % of the parcels for AEM FLAT RATE 2,00 % EUR  558 083,72 0,00  558 083,72 PL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness in the sanction system for sub measure 7 of Agri-environment measure ONE-OFF EUR  128 160,62 0,00  128 160,62 PL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Lack of verification of 100 % of the parcels for Agri-environment measure FLAT RATE 2,00 % EUR 1 235 465,50 0,00 1 235 465,50 PL Clearance of accounts - Financial Clearance 2010 unaccounted recoveries ONE-OFF EUR  192 783,22 0,00  192 783,22 TOTAL PL EUR 73 725 052,45 0,00 73 725 052,45 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in the administrative checks FLAT RATE 5,00 % EUR  172 157,18 0,00  172 157,18 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 no cross-checks with the database for assessment of the livestock density ONE-OFF EUR  148 151,34 0,00  148 151,34 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 deficiencies in the administrative checks FLAT RATE 5,00 % EUR  148 762,78 0,00  148 762,78 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 no cross-checks with the database for assessment of the livestock density ONE-OFF EUR 84 932,61 0,00 84 932,61 SI Clearance of accounts - Financial Clearance 2008 Reimbursement correcting the incorrect allocation of the financial correction to EAFRD in Decision 2012/336/EU ONE-OFF EUR 6 010,62 0,00 6 010,62 TOTAL SI EUR  547 993,29 0,00  547 993,29 SK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 lack of timing of on-the-spot controls for organic farming FLAT RATE 2,00 % EUR 28 024,87 0,00 28 024,87 SK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 lack of timing of on-the-spot controls FLAT RATE 5,00 % EUR  559 889,71 0,00  559 889,71 SK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 lack of cross checks for livestock verification ONE-OFF EUR  547 079,42 0,00  547 079,42 SK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 lack of timing of on-the-spot controls FLAT RATE 5,00 % EUR 3 641,64 0,00 3 641,64 SK Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2009 Lack of verification of minimum standards for animal welfare FLAT RATE 5,00 % EUR  176 405,60 0,00  176 405,60 SK Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2010 Lack of verification of minimum standards for animal welfare FLAT RATE 5,00 % EUR  224 457,67 0,00  224 457,67 SK Clearance of accounts - Financial Clearance 2010 financial error in the EAFRD accounts ONE-OFF EUR 1 764 408,41 0,00 1 764 408,41 TOTAL SK EUR 3 303 907,32 0,00 3 303 907,32 6711 TOTAL EUR 90 372 888,48 1 928 633,49 88 444 254,99